JONES, JUDGE:
When this case was called for hearing upon the claimants’ petition, counsel for the respondent, State Road Commission, filed a written statement, recited to be based upon a complete investigation of the facts and circumstances giving rise to the claim, and stipulating that the respondent purchased certain materials from the claimants on authorizations Nos. PM0730B and PM0749B for use in the construction of the State Road Commission District Materials lab -in Pocahontas County; that the materials were delivered to the respondent on April 23, 1968; that the materials were used in the construction of the *91respondent’s building; that the materials so purchased, delivered and used were properly invoiced in the amount of $581.24; and that the claimants were not paid for the materials because of the failure of employees of the respondent to follow certain prescribed purchasing procedures.
The Court is of opinion that the petition and stipulation present a valid claim against the respondent, State Road Commission, which in equity and good conscience should be paid, and, therefore, an award is hereby made to the claimants, J. N. Caldwell and A. M. Caldwell, d/b/a Caldwell’s Hardware, in the sum of $581.24.